Order entered July 8, 2015




                                                 In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-14-01217-CV

           IN THE INTEREST OF P.G.G., B.N.G., AND R.T.G., MINOR CHILDREN

                         On Appeal from the 254th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DF-05-03154

                                                ORDER
           Although directed by this Court’s June 16, 2015 order to file, no later than June 30, 2015,

the reporter’s record of the trial court’s February 13, 2014 and August 22, 2014 hearings, court

reporter Tanner Joy Feast has failed to do so. Accordingly, we ORDER Ms. Feast to file the

requested record no later than July 13, 2015. No extensions will be granted absent exigent

circumstances and failure to comply may result in an order that Ms. Feast not sit as a court

reporter until the requested record is filed.

           We DIRECT the Clerk of the Court to send a copy of this order to the Honorable

Carmen Rivera-Worley, Presiding Judge of the 254th Judicial District Court, Ms. Feast, and the

parties.




                                                          /s/   CRAIG STODDART
                                                                JUSTICE